DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Arguments
Applicant's arguments filed regarding dependent claim(s) 4 and 13 have been fully considered but they are not persuasive. Applicants argue that “there is no disclosure of analyzing the aggregated image LiDAR data associated with the roadway environment to determine the at least one gap between the neighboring vehicles that are traveling within the target lane which is further analyzed to determine if the at least one gap exists to allow the ego vehicle to merge into the target lane” and “Applicant respectfully submits that the mere disclosure of using sensor fusion algorithms and utilizing a telematics control unit to target an open lane does not disclose analyzing aggregated image LiDAR data that is based on an aggregation of data points that correspond to at least one aspect of the roadway environment that are derived from the image data and that are derived from the LiDAR data to determine the at least one gap between the neighboring vehicles that are traveling within the target lane”.  Applicants are reminded claims must be given their broadest reasonable interpretation. Claim 4 recites “wherein performing gap analysis includes analyzing the aggregated image LiDAR data associated with the roadway environment to determine the at least one gap between the neighboring vehicles that are traveling within the target lane, wherein the at least one gap is analyzed to determine if the at least one gap exists to allow the ego vehicle to merge into the target lane”.  As similarly discussed in the previous office action, Parks teaches wherein performing gap analysis includes analyzing the aggregated image LiDAR data associated with the roadway environment to determine the at least one gap between the neighboring vehicles that are traveling within the target lane, wherein the at least one gap is analyzed to determine if the at least one gap exists to allow the ego vehicle to merge into the target lane (see at least abstract, [0035]: Through the image processing techniques and/or sensor fusion algorithms and/or V2V data, in response to a sensor or module output (e.g., the one or more external cameras 61, lidar 63, SRWC circuitry 32, GNSS receiver 22, etc.), this third-party vehicle is recognized by vehicle 12 as a Common In-Path Vehicle (CIPV) 104. Subsequently, vehicle 12 senses whether or not it is safe for it to merge into a target lane 106 for the proposes of passing the slower-moving CIPV 104. However, vehicle 12 also recognizes that one or more target vehicles 108 are already traveling in the target lane 106 and are positioned at locations which prevent vehicle 12 from safely merging into the target lane 106. For example, these target vehicles 108 are driving in parallel to host vehicle 12 and spaced at distances that are not large enough for vehicle 12 to safely merge in between two of the target vehicles 108. When this occurs, vehicle 12 finds itself in a boxed in and will thus have to wait until at least two of the target vehicles 108 move farther apart and create a sufficient gap.).  Parks teaches the one or more external cameras can be operative to capture an image of a field of view (FOV) which may include static and dynamic objects proximate to the vehicle, and the LiDAR may be employed to detect objects and provide a range to and orientation of those objects using reflections from the objects providing multiple scan points that combine as a point cluster range map. Further, LiDAR may also employ time-of-flight to determine the distance of objects from which the pulsed laser beams are reflected (see at least Parks [0030]-[0032]).  Further, Parks teaches that known sensor fusion algorithms provide accurate tracking of external objects as well as calculation of appropriate attributes such as relative velocities, accelerations, and the like and that known image processing techniques may be used to identify, locate, and monitor objects within the FOV from the external camera(s). Furthermore, the present claim language “analyzing the aggregated image LiDAR data” is recited as a high level of generality. Accordingly, one of ordinary skill in the art would understand that prior art reference Parks describing the vehicle senses whether or not it is safe for it to merge into a target lane determining that the target vehicles are spaced at distances that are not large enough for vehicle to safely merge in between two of the target vehicles with the aid of known image processing techniques and/or sensor fusion algorithms and/or V2V data with the sensor or module output from at least one or more external cameras and LiDAR (see at least Parks [0035]-[0036]).  Accordingly, please see the rejection under 35 USC 103 provided below.
Applicants further argue regarding claims 4 and 13 that “the Office Action’s supplied “reasoning” is entirely conclusory and provides no support as to why one of ordinary skill would in fact modify the teachings to combine the teachings of Shin, Zhao, Myers, and Parks.” Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as similarly recited in the previous office action and updating the typographical error Myers to Parks as the previously recite motivation to combine can be found in at least Parks para. [0001], it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention of Shin by incorporating the teachings of Parks in order to help provide a system that allows the host vehicle to merge in a proactive manner.  Doing so would at least prevent the host vehicle from being boxed in by traffic. Parks further teaches that known sensor fusion algorithms provide accurate tracking of external objects as well as calculation of appropriate attributes such as relative velocities, accelerations, and the like; known image processing techniques may be used to identify, locate, and monitor objects within the FOV from the external camera(s); and the identification, location, and monitoring of these objects and the surrounding environment may facilitate the creation of a three dimensional object map in order to control the vehicle in the changing environment. Furthermore, Parks teaches the image processing techniques to help determine whether or not it is safe for the vehicle to merge into the target lane (see at least Parks [0035]).  Accordingly, please see the rejection under 35 USC 103 provided below.
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 19 recite the limitation wherein during autonomous merging from the current lane to the target lane, the ego vehicle is controlled to operate at a particular vehicle speed, a particular throttle control rate, a particular braking control rate, and a particular steering angle to manipulate a vehicle pose of the ego vehicle to execute vehicle states that ensure that the ego vehicle smoothly merges from the current lane to the target lane without jerking, sudden acceleration, and sudden braking. One of the closest references in the instant specification recite the smooth merge of the ego vehicle 102 may include merging that promotes navigational and/or passenger comfort by avoiding sudden jerking, sudden acceleration, sudden braking, wavering between lanes, and the like; in other words, smoothly merging into the target lane 212 may occur when the ego vehicle 102 is controlled to merge in a smooth pass, without a high level of acceleration, steering, and/or braking. (see at least [0090]), but does not sufficiently describe without jerking.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite the limitation wherein during autonomous merging from the current lane to the target lane, the ego vehicle is controlled to operate at a particular vehicle speed, a particular throttle control rate, a particular braking control rate, and a particular steering angle to manipulate a vehicle pose of the ego vehicle to execute vehicle states that ensure that the ego vehicle smoothly merges from the current lane to the target lane without jerking, sudden acceleration, and sudden braking. The term “smoothly” in the claims is a relative term which renders the claim indefinite. The term “smoothly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification recites the smooth merge of the ego vehicle 102 may include merging that promotes navigational and/or passenger comfort by avoiding sudden jerking, sudden acceleration, sudden braking, wavering between lanes, and the like; in other words, smoothly merging into the target lane 212 may occur when the ego vehicle 102 is controlled to merge in a smooth pass, without a high level of acceleration, steering, and/or braking. (see at least [0090]).  However, Applicant’s specification discusses smooth pass with relative term “high acceleration”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 9-11, 14-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180170388 (“Shin”) in view of US 20190367022 (“Zhao”) in view of US 20200207353 (“Chen”).
As per claim(s) 1, 10, and 19, Shin discloses a computer-implemented method for providing probabilistic-based lane-change decision making and motion planning, comprising: 
receiving data associated with a roadway environment of an ego vehicle, wherein the roadway environment includes a roadway that includes a current lane of the ego vehicle and a target lane of the ego vehicle (see at least abstract, [0050]-[0052]: environment detector 110 detects one or more nearby vehicles located at front, side, and rear positions of an ego vehicle and detects a position, speed, and acceleration of each nearby vehicle. The environment detector 110 detects vehicles (hereinafter, referred to as target lane vehicles) running in a target lane into which the ego vehicle wants to change. The environment detector 110 may recognize one or more target lane vehicles, which are positioned within a detection range of the environment detector 110, [0060]-[0070]: lane change area detector); 
performing gap analysis to determine at least one gap between neighboring vehicles that are traveling within the target lane to determine if an optimal merging entrance for the ego vehicle to merge into the target lane from the current lane exists (see at least abstract, [0101]-[0109]: determines whether one or more possible lane-change areas exist based on the target lane vehicle information (S120). In the case that the distance between the target lane vehicles (i.e., the length of the area between the target lane vehicles) is equal to or greater than the critical value, the processor 140 determines that the possible lane-change area exists. In the case that the distance between the target lane vehicles is smaller than the critical value, the processor 140 determines that the possible lane-change area does not exist, [0060]-[0070]: lane change area detector); 
determining a probability value from values that are associated with varying levels of probability of an intention of a driver of a following neighboring vehicle to yield to allow the ego vehicle to merge into the target lane based on determining that the optimal merging entrance does not exist (see at least abstract, [0110]: determines whether the target lane rear vehicle has the yield intention after indicating the first cut-in intention of the ego vehicle (S140): Does yield intention exist? Yes, No, Unknown; The processor 140 determines the yield intention of the target lane rear vehicle based on the deceleration or acceleration of the target lane rear vehicle); and 
controlling the ego vehicle to autonomously continue traveling within the current lane or autonomously merge from current lane to the target lane based on at least one of: if the optimal merging entrance is determined based on the gap analysis and if the probability value indicates an intention of the driver to yield (see at least abstract, [0060]: lane change area detector, [0101]-[0109], [0110]-[0113]: determines whether the target lane rear vehicle has the yield intention after indicating the first cut-in intention of the ego vehicle (S140). The processor 140 determines the yield intention of the target lane rear vehicle based on the deceleration or acceleration of the target lane rear vehicle; determines whether the target lane rear vehicle has the yield intention after indicating the second cut-in intention of the ego vehicle (S170), [0116]-[0119]:  controls the driving speed of the ego vehicle based on the driving speed of the virtual target to perform the longitudinal control on the ego vehicle (S2002)).
Shin does not explicitly disclose a range of values; and wherein during autonomous merging from the current lane to the target lane, the ego vehicle is controlled to operate at a particular vehicle speed, a particular throttle control rate, a particular braking control rate, and a particular steering angle to manipulate a vehicle pose of the ego vehicle to execute vehicle states that ensure that the ego vehicle smoothly merges from the current lane to the target lane without jerking, sudden acceleration, and sudden braking.
However, Zhao teaches determining a probability value from a range of values that are associated with varying levels of probability of an intention of a driver of a following neighboring vehicle to yield to allow the ego vehicle to merge into the target lane (see at least abstract, [0446]: where the merging object is the AV, the process 3200 can include, in response to the crossing no-yield likelihood exceeding a second threshold, operating the AV to stop. That is, in the case that the crossing vehicle is predicted, with a high likelihood (e.g., greater than 75% or some other predetermined second threshold), to not yield for the merging vehicle, then the AV stops until the merge scenario is cleared, for example when the crossing vehicle has moved beyond the merge location); and wherein during autonomous merging from the current lane to the target lane, the ego vehicle is controlled to operate at a particular vehicle speed, a particular throttle control rate, a particular braking control rate, and a particular steering angle to manipulate a vehicle pose of the ego vehicle to execute vehicle states (see at least [0063]: controller 114 may receive power from the powertrain 104 and communicate with the powertrain 104, the wheels 132/134/136/138, or both, to control the vehicle 100, which can include accelerating, decelerating, steering, or otherwise controlling the vehicle 100, [0446]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Shin by incorporating determining a probability value from a range of values that are associated with varying levels of probability of an intention of a driver of a following neighboring vehicle to yield to allow the ego vehicle to merge into the target lane as taught by Zhao in order to help plan a trajectory such that autonomous vehicles can safely traverse the transportation network and avoid objects.
However, Chen teaches the ego vehicle is controlled to operate at a particular vehicle speed, a particular throttle control rate, a particular braking control rate, and a particular steering angle to manipulate a vehicle pose of the ego vehicle to execute vehicle states that ensure that the ego vehicle smoothly merges from the current lane to the target lane without jerking, sudden acceleration, and sudden braking (see at least abstract, [0027]: current automatic lane change algorithm provides a smooth planning trajectory to steer a vehicle from one lane to an adjacent lane via an offset position from the edge of a current lane, [0043], [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Shin by incorporating the teachings of Chen in order to provide smooth planning trajectory.

As per claim(s) 2 and 11, Shin discloses wherein receiving data associated with the roadway environment includes receiving image data from a camera system of the ego vehicle and LiDAR data from a LiDAR system of the ego vehicle, wherein the image data and the LiDAR data are analyzed to determine data points that correspond to at least one aspect of the roadway environment (see at least abstract, [0050]-[0056]: environment detector 110 detects one or more nearby vehicles located at front, side, and rear positions of an ego vehicle and detects a position, speed, and acceleration of each nearby vehicle. The environment detector 110 detects vehicles (hereinafter, referred to as target lane vehicles) running in a target lane into which the ego vehicle wants to change. The environment detector 110 may recognize one or more target lane vehicles, which are positioned within a detection range of the environment detector 110; environment detector 110 may include at least one of a radio detecting and ranging (RADAR), a light detection and ranging (LiDAR), an ultrasonic sensor, or a camera, which is disposed at each of the front, side, and rear positions; camera obtains an image around the ego vehicle using an image sensor; LiDAR determines a distance between the ego vehicle and the nearby vehicles. The LiDAR applies a laser pulse to the nearby vehicles and determines a time until the laser pulse reflected by the nearby vehicles reaches the LiDAR to determine a spatial position coordinate of a reflection point of the laser pulse. Accordingly, the distance between the ego vehicle and the nearby vehicles and a shape of the nearby vehicles may be verified, [0060]-[0070]).

As per claim(s) 5 and 14, Shin discloses wherein performing gap analysis includes performing an approach of the at least one gap upon determining that the at least one gap exists to allow the ego vehicle to merge into the target lane, wherein the ego vehicle is autonomously controlled to move in a merging action towards the target lane without crossing over a lane boundary road marking that exists between the current lane and the target lane (see at least abstract, [0089]-[0094]: cut-in intention path generator 1431 generates a first step lateral lane position maintaining path that moves to the target lane by a first distance b1 from the center of the driving lane. In the case that the yield intention of the rear vehicle remains unknown even though the ego vehicle drives along the first step lateral lane position maintaining path, the cut-in intention path generator 1431 generates a second step lateral lane position maintaining path that moves to the target lane by a second distance b2 from the center of the driving lane; generates a path through which the ego vehicle returns to the center of the driving lane when the target lane rear vehicle has no intention to yield during a predetermined time period).

As per claim(s) 6 and 15, Shin discloses determining if there is a potential overlap between a path of the ego vehicle and a path of the following neighboring vehicle that is traveling within the target lane if the ego vehicle merges into the target lane using the at least one gap (see at least abstract, [0062], [0089]-[0096]: cut-in intention path generator 1431 generates a first step lateral lane position maintaining path that moves to the target lane by a first distance b1 from the center of the driving lane. In the case that the yield intention of the rear vehicle remains unknown even though the ego vehicle drives along the first step lateral lane position maintaining path, the cut-in intention path generator 1431 generates a second step lateral lane position maintaining path that moves to the target lane by a second distance b2 from the center of the driving lane; generates a path through which the ego vehicle returns to the center of the driving lane when the target lane rear vehicle has no intention to yield during a predetermined time period; cut-in intention path generator 1431 generates the lane intruding path that slowly intrudes the target lane to indicate the cut-in intention to the rear vehicle. The lane intruding path is slant to the target lane by a heading angle θ from the center of the driving lane of the ego vehicle. Due to the heading angle θ determined in consideration of a current driving speed, the ego vehicle intrudes the target lane after t.sub.c seconds; yield intention determiner 144 determines the yield intention based on deceleration and acceleration of the front and rear vehicles of the target lane-change area (target space)).

As per claim(s) 9, 18, and 20, Shin discloses wherein controlling the ego vehicle includes executing optimization-based path planning and speed-based temporal planning to output a trajectory plan, wherein the trajectory plan is tracked and is sampled (see at least abstract, claim 12: wherein the detecting the vehicle information includes detecting a position, speed, and acceleration of the vehicle running in the target lane using a radar and a camera, [0118]: controls the driving speed of the ego vehicle based on the driving speed of the virtual target to perform the longitudinal control on the ego vehicle (S2002)). Shin does not explicitly disclose wherein controlling the ego vehicle includes executing speed-constraint-based temporal planning to output a trajectory plan, wherein the trajectory plan is tracked and is sampled at discrete points at corresponding discrete time intervals.
However, Zhao teaches wherein controlling the ego vehicle includes executing optimization-based path planning and speed-constraint-based temporal planning to output a trajectory plan, wherein the trajectory plan is tracked and is sampled at discrete points at corresponding discrete time intervals (see at least abstract, [0046]-[0047]: implementations of a trajectory planner according to this disclosure can generate a smooth trajectory for an autonomous vehicle (AV), from a source location to a destination location, by, for example, receiving HD map data, teleoperation data, and other input data; stitching (e.g., fusing, connecting, etc.) the input data longitudinally to determine a speed profile for a path from the source location to the destination location (e.g., the speed profile specifying how fast the AV can be driven along different segments of the path from the source location to the destination location); and, at discrete time points (e.g., every few milliseconds), having the trajectory planner process constraints related to static and dynamic objects, which are observed based on sensor data of the AV, to generate a smooth trajectory for the AV for the next time window (e.g., a look-ahead time of 6 seconds), [0445]: where the merging object is the AV, the process 3200 can include, in response to the crossing yield likelihood being below a first threshold, determining at least one of a speed or an acceleration profile to operate the AV to merge onto the merging lane. That is, the first threshold, which can be as described with respect to the process 2000 of FIG. 20, can indicate that the crossing vehicle is significantly likely to yield the right of way to the merging vehicle because the likelihood of the crossing yield likelihood is so small (e.g., less than 10% or some other predefined negligible value). As such, the AV can be operated to proceed along, for example, a calculated discrete-time speed plan, as described above, [0446]: where the merging object is the AV, the process 3200 can include, in response to the crossing no-yield likelihood exceeding a second threshold, operating the AV to stop. That is, in the case that the crossing vehicle is predicted, with a high likelihood (e.g., greater than 75% or some other predetermined second threshold), to not yield for the merging vehicle, then the AV stops until the merge scenario is cleared, for example when the crossing vehicle has moved beyond the merge location).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention of Shin by incorporating wherein it is determined if the probability value meets or exceeds an intention threshold value that is associated with the intention of the driver to yield as taught by Zhao in order for the autonomous vehicle to safety traverse a transportation network and avoid objects.

Claims 3 and 12 /are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Zhao in view of Chen, and further in view of US 20180022347 (“Myers”). 

As per claim(s) 3 and 12, Shin does not explicitly disclose aggregating the image data and the LiDAR data, wherein the data points that correspond to the at least one aspect of the roadway environment that are derived from the image data are aggregated with the data points that correspond to the at least one aspect of the roadway environment that are derived from the LiDAR data and aggregated image LiDAR data is output. 
However, Myers teaches aggregating the image data and the LiDAR data, wherein the data points that correspond to the at least one aspect of the roadway environment that are derived from the image data are aggregated with the data points that correspond to the at least one aspect of the roadway environment that are derived from the LiDAR data and aggregated image LiDAR data is output (see at least abstract, [0016]: LIDAR data may provide additional information or may be used in situations where no lane markers are visible in the camera image, but the shoulders of the road can be detected using LIDAR. For example, gaps or variations in the shoulders are hints for road stubs. Similarly, the presence, absence or variations in barriers or curbs near a roadway may also be used to identify locations where entries or exits to a roadway are present).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention of Shin by incorporating the teachings of Myers in order to improve robustness.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Zhao in view of Chen, further in view of Myers, and further in view of US 20210380131 (“Parks”). 

As per claim(s) 4 and 13, Shin does not explicitly disclose wherein performing gap analysis includes analyzing the aggregated image LiDAR data associated with the roadway environment to determine the at least one gap between the neighboring vehicles that are traveling within the target lane, wherein the at least one gap is analyzed to determine if the at least one gap exists to allow the ego vehicle to merge into the target lane. 
However, Parks teaches wherein performing gap analysis includes analyzing the aggregated image LiDAR data associated with the roadway environment to determine the at least one gap between the neighboring vehicles that are traveling within the target lane, wherein the at least one gap is analyzed to determine if the at least one gap exists to allow the ego vehicle to merge into the target lane (see at least abstract, [0035]: Through the image processing techniques and/or sensor fusion algorithms and/or V2V data, in response to a sensor or module output (e.g., the one or more external cameras 61, lidar 63, SRWC circuitry 32, GNSS receiver 22, etc.), this third-party vehicle is recognized by vehicle 12 as a Common In-Path Vehicle (CIPV) 104. Subsequently, vehicle 12 senses whether or not it is safe for it to merge into a target lane 106 for the proposes of passing the slower-moving CIPV 104. However, vehicle 12 also recognizes that one or more target vehicles 108 are already traveling in the target lane 106 and are positioned at locations which prevent vehicle 12 from safely merging into the target lane 106. For example, these target vehicles 108 are driving in parallel to host vehicle 12 and spaced at distances that are not large enough for vehicle 12 to safely merge in between two of the target vehicles 108. When this occurs, vehicle 12 finds itself in a boxed in and will thus have to wait until at least two of the target vehicles 108 move farther apart and create a sufficient gap.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention of Shin by incorporating the teachings of Parks in order to help provide a system that allows the host vehicle to merge in a proactive manner.

Claim(s) 7-8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Zhao in view of Chen, and further in view of US 20210089041 (“Das Gupta”).

As per claim(s) 7 and 16, Shin discloses wherein determining the probability value associated with the intention of the driver includes determining that there is the potential overlap, wherein a driver intention model is executed to output the probability value wherein it is determined if the probability value meets an intention threshold value that is associated with the intention of the driver to yield (see at least abstract, [0062], [0089]-[0096]: cut-in intention path generator 1431 generates a first step lateral lane position maintaining path that moves to the target lane by a first distance b1 from the center of the driving lane. In the case that the yield intention of the rear vehicle remains unknown even though the ego vehicle drives along the first step lateral lane position maintaining path, the cut-in intention path generator 1431 generates a second step lateral lane position maintaining path that moves to the target lane by a second distance b2 from the center of the driving lane; generates a path through which the ego vehicle returns to the center of the driving lane when the target lane rear vehicle has no intention to yield during a predetermined time period; cut-in intention path generator 1431 generates the lane intruding path that slowly intrudes the target lane to indicate the cut-in intention to the rear vehicle. The lane intruding path is slant to the target lane by a heading angle θ from the center of the driving lane of the ego vehicle. Due to the heading angle θ determined in consideration of a current driving speed, the ego vehicle intrudes the target lane after t.sub.c seconds; yield intention determiner 144 determines the yield intention based on deceleration and acceleration of the front and rear vehicles of the target lane-change area (target space)). Shin does not explicitly disclose wherein it is determined if the probability value meets or exceeds a value that is associated with the intention of the driver to yield.
However, Das Gupta teaches wherein it is determined if the probability value meets or exceeds an intention threshold value that is associated with the intention of the driver to yield (see at least abstract, [0028]-[0030]: first gap 118 exceeds an initial confidence threshold where the autonomous vehicle 102 determines that the second vehicle 112 will yield to the autonomous vehicle 102 at the interaction zone 116. For example, the initial confidence threshold may be exceeded where the second vehicle 112 will yield to the autonomous vehicle 102 based a traffic regulation is applicable that gives the autonomous vehicle 102 the right of way to enter the interaction zone 116. Alternatively or additionally, the initial confidence threshold may be exceeded where that the second vehicle 112 will yield to the autonomous vehicle 102 based on a motion profile of the second vehicle 112). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention of Shin by incorporating the teachings of Das Gupta in order to aid in more particularly directing an autonomous vehicle into a flow of traffic given an uncertainty in yielding agents at an interaction zone.

As per claim(s) 8 and 17, Shin further discloses wherein controlling the ego vehicle to continue traveling within the current lane or autonomously merge from current lane to the target lane includes controlling the ego vehicle to continue traveling within the current lane if the probability value does not meet a value and controlling the ego vehicle to autonomously merge from the current lane to the target lane if the probability value meets a value (see at least abstract, [0060]: lane change area detector, [0101]-[0109], [0110]-[0113]: determines whether the target lane rear vehicle has the yield intention after indicating the first cut-in intention of the ego vehicle (S140). The processor 140 determines the yield intention of the target lane rear vehicle based on the deceleration or acceleration of the target lane rear vehicle; determines whether the target lane rear vehicle has the yield intention after indicating the second cut-in intention of the ego vehicle (S170), [0114]-[0115]: it is determined that the target lane rear vehicle does not have the yield intention in operation S140 or it is determined that the processor 140 is not capable of determining whether the target lane rear vehicle has the yield intention in operation S170, the processor 140 deletes the generated virtual target (S180); The processor 140 changes the speed of the ego vehicle after deleting the virtual target (S190). The processor 140 controls the speed of the ego vehicle to search for another space, [0116]-[0119]:  controls the driving speed of the ego vehicle based on the driving speed of the virtual target to perform the longitudinal control on the ego vehicle (S2002)).
Shin does not explicitly disclose wherein it is determined if the probability value meets or exceeds an intention threshold value.
However, Das Gupta teaches wherein it is determined if the probability value meets or exceeds an intention threshold value (see at least abstract, [0028]-[0030]: first gap 118 exceeds an initial confidence threshold where the autonomous vehicle 102 determines that the second vehicle 112 will yield to the autonomous vehicle 102 at the interaction zone 116. For example, the initial confidence threshold may be exceeded where the second vehicle 112 will yield to the autonomous vehicle 102 based a traffic regulation is applicable that gives the autonomous vehicle 102 the right of way to enter the interaction zone 116. Alternatively or additionally, the initial confidence threshold may be exceeded where that the second vehicle 112 will yield to the autonomous vehicle 102 based on a motion profile of the second vehicle 112). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention of Shin by incorporating the teachings of Das Gupta in order to aid in more particularly directing an autonomous vehicle into a flow of traffic given an uncertainty in yielding agents at an interaction zone.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668